William C. and Maurine H. Haynes, Petitioners, v. Commissioner of Internal Revenue, RespondentHaynes v. CommissionerDocket No. 49797United States Tax Court23 T.C. 1046; 1955 U.S. Tax Ct. LEXIS 222; March 21, 1955, Filed *222 Decision will be entered for the petitioners.  Dependent -- Support -- Lodging -- Sec. 25 (b) (3).  -- Support of a dependent includes lodging and where dependents are furnished with a house owned by the taxpayers, its fair rental value is a reasonable measure of a part of the support furnished.  James F. Goodman, Esq., for the petitioners.Carswell H. Cobb, Esq., for the respondent.  Murdock, Judge.  MURDOCK *1046  OPINION.The Commissioner determined a deficiency of $ 212.78 in income tax for 1950 and an addition of $ 53.20 for delinquency. The facts have been stipulated.  The only adjustment made by the Commissioner in determining the deficiency was to disallow exemptions for two dependents, the father and the sister of Maurine, on the ground that they did not receive more than one-half of their support from the petitioners.  The correctness of that adjustment is the principal issue for decision.The father received a pension of $ 435 and the sister received a pension of $ 441 during 1950.  The only other support which they received was from the petitioners.  The petitioners expended $ 234.34 in cash for the support of the two dependents and also furnished them*223  with a house in which the two dependents lived.  The house was owned by the petitioners but was occupied solely by the two dependents.  Furnishing reasonable lodging is, of course, furnishing support.  It has been stipulated that the fair rental value of the lodgings thus furnished the dependents was $ 720.  That may be taken here as a fair *1047  measure of the support furnished through lodging. Thus the stipulation shows that the petitioners furnished over one-half of the support of the two dependents during 1950.  Emil Blarek, 23 T.C. 1037">23 T. C. 1037.The addition for delinquency falls with the deficiency.Decision will be entered for the petitioners.